 1   ROBERT S. MELCIC
     Nevada Bar No. 14923
 2   4930 Mar Vista Way
     Las Vegas, Nevada 89121
 3   Phone: (702) 526-4235
 4   Fax: (702) 386-1946
     Email: Robert_Melcic@hotmail.com
 5   Attorney for Plaintiff Brian Borenstein

 6
 7                             UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9                                                     Case No.: 2:19-cv-00985-APG-DJA
     BRIAN BORENSTEIN, an individual,
10
11
                                    Plaintiff,         STIPULATION TO EXTEND TIME FOR
12                                                     PLAINTIFF TO RESPOND TO ECF No.
                                                        158 DEFENDANT’S OPPOSITION TO
13                                                          PLAINTIFF’S MOTION FOR
                                                               RECONSIDERATION
14   Vs.
                                                                   (FIRST REQUEST)
15
16
     THE ANIMAL FOUNDATION, et al.
17
                                    Defendants.
18
19          Brian Borenstein, County of Clark, and Victor Zavala hereby stipulate and agree to extend th

20   time for Brian Borenstein to Respond to [ECF No. 158] Defendant County of Clark’s Opposition to EC

21   No. 158 Plaintiff’s Motion for Reconsideration of [ECF 143] – Order Granting and Granting, in Par

22   Defendants’ Motions to Dismiss from July 13, 2021 to July 15, 2021. This is the first stipulation f

23   extension of time to file a response.

24   ///
25
     ///
26

27
                                                  1
28
29
30
 1          This stipulation is made in good faith and not for purposes of delay.

 2
 3   STIPULATED AND AGREE TO:
     Dated this 13th day of July, 2021
 4
     THE LAW OFFICES OF ROBERT S. MELCIC                         WILEY PETERSEN
 5
 6
     By:/s/ Robert S, Melcic___________                          By:_/s/ Jonathan D. Bloom_______
 7           Robert S. Melcic                                           Jonathan D. Blum
             4930 Mar Vista Way                                         1050 Indigo Drive
 8           Las Vegas, Nevada 89121                                    Suite 200B
             Attorney for Plaintiff                                     Las Vegas, Nevada 89145
 9
             Brian Borenstein                                           Plaintiff for Defendants
10                                                                      County of Clark

11
12
     IT IS SO ORDERED:
13
14           July 14, 2021
     Dated:__________________

15                                                        ________________________
                                                          ANDREW P. GORDON
16                                                        UNITED STATES DISTRICT JUDGE
17                                                        2:19-cv-00985-APG-DJA

18
19
20

21
22
23
24
25
26

27
                                                   2
28
29
30
